CHARLES RIVER LABORATORIES INTERNATIONAL, INC.



RESALE RESTRICTION AGREEMENT



This RESALE RESTRICTION AGREEMENT (the “Agreement”) with respect to a certain
stock option award agreement (the “Option Agreement”) issued under the Charles
River Laboratories International, Inc. 2000 Incentive Plan, as amended (the
“Plan”) is made by and between Charles River Laboratories International, Inc., a
Delaware corporation (the “Company”), and (the “Holder”).



WHEREAS, the Holder was granted options (the “Options”) to acquire shares of
common stock of the Company (the “Shares”) on February 13, 2004 at an exercise
price of $43.07 pursuant to the Option Agreement.



WHEREAS, the Option is fully vested and exercisable by reason of an action of
the Compensation Committee of the Board of Directors of the Company effective
December 7, 2005; and



WHEREAS, the Company and the Holder wish to impose certain resale restrictions
on the Shares subject to the Options as provided herein on the terms and
conditions contained herein.



NOW, THEREFORE, it is agreed as follows:



1. The Holder acknowledges that he or she has reviewed this Agreement in full.



2. The Holder agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any Shares (or any interest in any
Shares) until the date on which the Shares would have vested pursuant to the
original terms of the Option Agreement (hereinafter referred to as the “Resale
Restrictions”).



3. The Resale Restrictions shall lapse on the schedule set forth in Section 1 of
the Option Agreement:



4. This Agreement shall be effective as of December 7, 2005.



5. The Holder represents and warrants that he or she has full power to enter
into this Agreement.

6. This Agreement, the Option Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior understandings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified except
by means of a writing signed by the Company and the Holder. This Agreement is to
be construed in accordance with and governed by the internal laws of the
Commonwealth of Massachusetts without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the Commonwealth of Massachusetts to the rights and duties of
the parties. Nothing in this Agreement (except as expressly provided herein) is
intended to confer any rights or remedies on any persons other than the parties.
Should any provision of this Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.



7. This Agreement shall be binding upon the Company and the Holder as well as
the successors and assigns (if any) of the Company and the Holder.



1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date set forth beside such party’s signature.



                      CHARLES RIVER LABORATORIES

 
           
Dated: , 2005
      INTERNATIONAL, INC.  

 
 
 
 

 
           
 
      By:    
 
           
Dated: , 2005
      Holder  

 
 
 
 

 
           
 
 
 
 

 
           

2